EXHIBIT 10.4


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
 
PAGE
1
OF PAGES
2
2. AMENDMENT/MODIFICATION NO.
00017
3. EFFECTIVE DATE
04/19/2016
 
4. REQUISITION/PURCHASE NO.
 
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
8219
7. ADMINISTERED BY (If other than Item 6) CODE
8219
Centers for Disease Control and Prevention (CDC)
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
Procurement and Grants Office (PGO)
2920 Brandywine Road
2920 Brandywine Road
Atlanta, GA 30341-5539
Atlanta, GA 30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State and ZIP Code)
 
(√)
9A. AMENDMENT OF SOLICITATION NO.
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
   
3500 N MARTIN LUTHER KING JR BLVD # 1
 
9B. DATED (SEE ITEM 11)
     
LANSING, MI 48906-2933
 
10A. MODIFICATION OF CONTRACT/ORDER NO.
   
200-2011-42084
 
X
10B. DATED (SEE ITEM 13)
CODE  026489018
FACILITY CODE
 
09/30/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers   __ is extended, _ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                         copies
of the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
 
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 43.103 (a) Mutual Agreement of the Parties
 
D. OTHER (Specify type of modification and authority)
 
E. IMPORTANT:  Contractor   is not, is required to sign this document and return
___1____ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
This modification is issued to add FAR Clause 52.232-40 Providing Accelerated
Payments to Small Business Subcontractors to Section I-2 – Clauses Incorporated
In Full Text.  Please see a description of the clause on Page 2.
 
All other terms and conditions remain the same.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 
Michael Mann                   Sr. Manager, Commercial Operations
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Sherrie N Randall
15B. CONTRACTOR/OFFEROR
 
/s/ J. Michael Mann
 
(Signature of person authorized to sign)
15C. DATE SIGNED
 
20 APR 16
16B. UNITED STATES OF AMERICA
By
(Signature of Contracting Officer)
16C. DATE SIGNED

NSN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE 30-105 STANDARD FORM 30 (Rev. 10-83)
                                                                       
Prescribed by GSA
                                                                        FAR (48
CFR) 53.243

--------------------------------------------------------------------------------

Section 1-2 - Clauses Incorporated In Full Text
FAR 52.232-40 Providing Accelerated Payments to Small Business Subcontractors.
As prescribed in 32.009-2, insert the following clause:
Providing Accelerated Payments to Small Business Subcontractors (Dec 2013)
(a)  Upon receipt of accelerated payments from the Government, the Contractor
shall make accelerated payments to its small business subcontractors under this
contract, to the maximum extent practicable and prior to when such payment is
otherwise required under the applicable contract or subcontract, after receipt
of a proper invoice and all other required documentation from the small business
subcontractor.
(b)  The acceleration of payments under this clause does not provide any new
rights under the Prompt Payment Act.
(c)  Include the substance of this clause, including this paragraph (c), in all
subcontracts with small business concerns, including subcontracts with small
business concerns for the acquisition of commercial items.

